Citation Nr: 0604580	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  01-08 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to service connection for stomach cancer (or 
tumor), including as due to exposure to an herbicide agent.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services



ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from November 1968 to November 
1971, including service in Vietnam.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied service connection for stomach cancer.  
The veteran failed to appear at the scheduled September 2000 
RO hearing, and his request for this hearing is therefore 
considered withdrawn.

In January 2002, the Board remanded the claim for additional 
development, including a VA examination as to the nature and 
etiology of the veteran's stomach disorder, and compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA).  The 
Board again remanded the claim in February 2005, for an 
additional VA evaluation and opinion as to the nature and 
etiology of the veteran's stomach disorder.  The requested 
development has taken place, and Board will therefore decide 
the claim herein.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).


FINDING OF FACT

The preponderance of the competent, probative evidence of 
record reflects that the veteran has never had malignant 
schwannoma or any other malignancy for which he could be 
granted service connection on a presumptive basis, he did not 
have a chronic stomach disorder in service, and his benign 
stomach tumor did not arise until many years after service 
and is not otherwise related to service.


CONCLUSION OF LAW

Neither a malignant schwannoma nor a stomach tumor was 
incurred in or aggravated by service and may not be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, 38 U.S.C.A. § 5100 et seq. (West 2002), and its 
implementing regulations, redefine the obligations of VA with 
respect to its duties to notify and assist claimants.  The 
VCAA applies to claims, such as the veteran's July 1999 claim 
for service connection for cancer of the abdomen, that were 
filed prior to its effective date but were finally decided 
thereafter.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  In Pelegrini 
v. Principi, 18 Vet. App. 112 (2004), the United States Court 
of Appeals for Veterans Claims (Court) discussed both the 
timing and content of the VCAA's notice requirements.  In 
VAOPGCPREC 7-2004 (July 16, 2004), VA's Office of General 
Counsel (GC) undertook to explain the holding of Pelegrini.  
The Board is bound by the precedent opinions of VA's General 
Counsel as the chief legal officer of the Department.  
See 38 U.S.C.A. § 7104(c) (West 2002).

The Pelegrini Court held that a VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini, 18 Vet. App. at 115, 120.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005).  The 
Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, 19 
Vet. App. at 110.  According to GC, Pelegrini did not require 
that VCAA notification contain any specific "magic words," 
and allowed for the VCAA notification requirements to be 
satisfied by a document such as a statement of the case (SOC) 
or supplemental statement of the case (SSOC), as long as the 
document meets the four content requirements listed above.  
VAOPGCPREC 7-2004, at 3.  See also Mayfield, 19 Vet. App. at 
126 ("Although the Secretary could most efficiently and 
fully comply with §3.159(b)(1) by using the exact language of 
the regulation in any notice provided to a claimant, there is 
no requirement that the precise words of the regulation be 
included for notice to be complying").

However, as explained in 7-2004, Pelegrini did not hold that, 
if VCAA notice was not provided because VA had decided a 
claim before November 9, 2000, the case must be returned to 
the AOJ for the adjudication to start anew as though no 
previous adjudication had occurred.  Id. at 2.  Rather, 
Pelegrini and Mayfield indicate that the failure to provide 
VCAA notice when such notice was not mandated at the time is 
not a prejudicial error requiring remand where "proper 
subsequent VA process" satisfies the purpose behind the 
notice requirement, i.e., "affording a claimant a meaningful 
opportunity to participate effectively in the processing" of 
his claim.  Mayfield, 19 Vet. App. at 128 (citing Pelegrini, 
18 Vet. App. at 122-124).

Here, the RO's July 2000 rating decision took place prior to 
enactment of the VCAA, and, therefore, prior to any VCAA 
notification.  However, subsequent to enactment of the VCAA, 
and prior to its most recent, November 2005 readjudication of 
the veteran's claim, VA provided VCAA notice in the RO's July 
2003 letter and the Appeals Management Center's (AMC's) March 
2005 letter.  These letters met the notice requirement.  In 
them, the RO and AMC told the veteran they working on his 
claim for service connection for stomach cancer (or tumor) on 
a direct basis and secondary to exposure to herbicide agent, 
and explained how to establish entitlement to service 
connection on a direct and presumptive basis.  The letters 
also indicated the information or evidence needed from the 
veteran and the respective responsibilities of the veteran 
and VA in obtaining it.  In addition, the RO asked for any 
additional treatment records in its July 2003 letter and the 
AMC wrote in its March 2005 letter: "If there is any other 
evidence or information that you think will support your 
claim, please let us know.  If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  Thus, these letter complied with all of the elements 
of the notice requirement, and these letters, the RO's and 
AMC's SSOCs, and the Board's remands, constituted subsequent 
VA process that afforded the veteran a meaningful opportunity 
to participate effectively in the processing of his claim.  
Therefore, not only has the veteran been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, but the actions taken by 
VA essentially cured any error in the timing of VCAA notice 
and satisfied the purpose behind the notice requirement.  It 
is therefore not prejudicial for the Board to proceed to 
finally decide this appeal.

Moreover, VA obtained the service medical records (SMRs) and 
all identified post-service treatment records.  As directed 
by the Board, the RO afforded the veteran a VA examination 
and obtained a VA opinion as to the nature and etiology of 
the veteran's stomach disorder.  There is no indication that 
any other records exist that should be requested, or that any 
pertinent evidence was not received.  Indeed, the veteran 
wrote in his January 2004 statement in support of claim (VA 
Form 21-4138) that he had no further medical evidence to 
submit, and asked VA to continue to process his claim.  VA 
thus complied with the VCAA's duty to assist provisions and 
their implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim.

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military.  See 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2005).  In addition, 
certain disorders will be presumed to have been incurred in 
service if manifested to a compensable degree within a 
specified presumptive period following service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).  In veterans who served in Vietnam, certain 
diseases are presumed to have been incurred in or aggravated 
by service due to herbicide exposure if they have manifested 
to a compensable degree at any time after service.  
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6)(ii), 
(iii) (2005).  One such disease is malignant schwannoma.  
38 C.F.R. § 3.309(e) (2005).

When a disease is shown to be chronic in service or within 
the presumptive period, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2005).  When such 
chronicity in service or within the presumptive period is not 
adequately supported, or may be legitimately questioned, a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2005).  
Service connection also is permissible for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, indicates the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2005).

As to whether the veteran is entitled to service connection 
on a presumptive basis, there is no indication that he has 
had any disease on the list of those presumed service-
connected in veterans who served in Vietnam, including 
malignant schwannoma.  The first notation regarding the 
veteran's stomach tumor appears to be in the July 1999 VA 
reports of an operation undertaken regarding his stomach 
ulcer, which indicate that the veteran underwent vagotomy and 
antrectomy with Heineke-Mikulicz pyloroplasty and gastric 
wedge resection and diagnoses included gastrointestinal 
autonomic neural (GAN) tumor.  A mass was noted on the 
anterior surface of the stomach and pathologic examination 
revealed mixed stromal tumor with clear margins.  The July 
and August 1999 VA pathology reports regarding the tumor 
include various diagnoses including a frozen section 
diagnosis of small spindle cell tumor consistent with 
gastrointestinal stromal tumor, probably benign; 
histopathology diagnosis of spindle cell tumor, confirms 
frozen section diagnosis, and a subsequent note that 
indicates that further immunohistochemistry indicates a 
differential diagnoses of neural sheath tumor (schwannoma) 
vs. gastrointestinal autonomic tumor.  An electron microscopy 
study was pending.  A subsequent August 1999 VA treatment 
record notes that the veteran had a malignancy without 
margins (spindle cell carcinoma).and the veteran was 
scheduled for subsequent surgery.  Other records indicate, 
however, that the veteran did not need to be seen for a 
hematology/oncology consult and that the veteran had a GANs 
tumor (apparently thought to be benign).

Thus, the only malignancy noted was in the August 1999 
treatment note, which characterized a malignancy at the 
margins/spindle cell carcinoma.  The preponderance of the 
evidence therefore reflects that the veteran did not have a 
malignancy, and there is no indication that he had malignant 
schwannoma.  Moreover, although the August 2004 VA examiner 
ambiguously referred to a schwannoma diagnosis, the same 
physician in August 2005 stated that pathology reports 
revealed the veteran's tumor to be benign and that no 
malignancy was ever documented related to this tumor, thus 
suggesting that the August 1999 notation was in error.  The 
August 2005 VA physician characterized the tumor as an 
anterior wall mass described as a spindle cell tumor that was 
an incidental finding during an operation for a perforated 
ulcer.  Thus, the preponderance of the competent evidence of 
record reflects that the veteran does not have malignant 
schwannoma or any other malignancy that would warrant 
presumptive service connection under 38 C.F.R. §§ 3.307(a)(6) 
and 3.309(e) (2005).

In addition, even where, as here, service connection is 
claimed and denied on a presumptive basis, the Board must 
also consider whether the veteran is entitled to service 
connection on a direct incurrence basis.  See 38 U.S.C.A. 
§ 1113(b) (West 2002) (nothing in laws relating to 
presumptive service connection "shall be construed to 
prevent the granting of service connection for any disease or 
disorder otherwise shown by sound judgment to have been 
incurred in or aggravated by . . . service"); Combee v. 
Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994) (when a 
veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis); EF 
v. Derwinski, 1 Vet. App. 324, 326 (1991) (Board must review 
all issues reasonably raised from a liberal reading of all 
documents in the record).

The SMRs do contain multiple notations regarding abdominal 
pain, such as May 1971 notes of a soft abdomen with minimal 
right lower quadrant tenderness with no masses and an 
impression of urinary tract infection and eosinophitis, rule 
out parasites.  However, the normal abdominal findings on the 
August 1971 separation examination, and the October 1971 
statement that that there had been no change in the veteran's 
medical condition, indicate that the abdominal pain did not 
reflect an underlying chronic stomach disorder, but, rather, 
was acute and transitory and resolved without residual 
disability.  The evidence thus reflects that there was no 
stomach cancer or tumor or any chronic stomach disorder in 
service.  Nor is there evidence of continuity of 
symptomatology, as a January 1972 VA hospital summary that 
addressed the veteran's reports of occasional bloody spotting 
of his underwear between bowel movements noted the abdomen 
was soft, with no masses or tender areas, and the August 1981 
Agent Orange examination found the abdomen normal, and did 
not indicate a disease of the stomach or duodenum in the 
space provided.  The first notations regarding any stomach 
disorder appears to be shortly before the July 1999 operation 
in which the veteran's benign stomach tumor was removed, and 
there is no indication that it was related to service.  The 
August 2004 VA examiner noted the veteran's perforated peptic 
ulcer in 1999 and stated that an extensive review of the 
veteran's medical records revealed no signs or symptoms 
suggestive of gastrointestinal complaints and no link between 
his current gastrointestinal problems to his military 
service.  The same physician stated in August 2005 that there 
was no relationship between the veteran's stomach tumor and 
his military service.

In sum, the preponderance of the competent, probative 
evidence of record reflects that the veteran did not have a 
chronic stomach disorder in service, he did not at any time 
have a malignant schwannoma or other malignancy, and his 
benign stomach tumor arose many years after service and is 
not otherwise related to service.  The benefit-of-the-doubt 
doctrine is therefore not for application, and the claim for 
service connection for stomach cancer (or a tumor) must be 
denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2005); Alemany v. Brown, 9 Vet. App. 518, 519-20 
(1996).



	(CONTINUED ON NEXT PAGE)




ORDER

The claim for service connection for stomach cancer or a 
tumor must be denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


